Citation Nr: 1417857	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO. 11-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel










INTRODUCTION

The Veteran served on active duty from May 1980 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for depression.

By way of background, the May 2010 rating decision also determined that new and material evidence sufficient to warrant reopening of a claim for service connection for a skin disability had not been submitted. However, in his notice of disagreement the Veteran specifically stated that he only disagreed with the rating decision as to the issues of service connection for major depressive disorder and asthma. As such, the issue of new and material evidence sufficient to reopen a claim of service connection for a skin disability was not appealed and is not before the Board. Additionally, the issue of service connection for asthma was denied in the December 2013 Board decision, and as such that issue has already been adjudicated. 

The Board remanded the issue on appeal for further development in December 2013. As discussed in further detail below, the Board finds the remand directives have been substantially complied with, and the matter is again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS), which is VA's paperless electronic claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.






FINDING OF FACT

A psychiatric disorder, to include major depressive disorder, is not shown to be causally or etiologically related to an in-service event, injury or disease or to have manifested in service or within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection a psychiatric disorder, to include major depressive disorder, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384, 3.655 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2010, prior to the initial unfavorable adjudication in May 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

A. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security records have also been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Board remanded the claim in December 2013 so that the Veteran could be scheduled for a VA examination with respect to his major depressive disorder. See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). The Appeals Management Center (AMC) informed the Veteran via two February 2014 letters that the local VA medical center (VAMC) had been requested to schedule him for a VA examination, and that the local VAMC would notify him of the date, time, and location of the appointment. A presumption of regularity attaches to the mailing of notice of the examinations, as the providing facility is charged with notification duties. VA Adjudication Procedures Manual M21-1MR, III.iv.3.B.14.d; see Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013); Jones v. West, 12 Vet. App. 98, 100-02 (1998).

There is no indication that VA failed to comply with its duty, and there is no evidence that the presumably mailed notices of examination were returned as undeliverable. Further, the file reflects extensive efforts by VA to both notify the Veteran of the examination and to verify his address. A March 2014 report of general information indicates that in addition to the two February 2014 letters, pre-appointment and post-appointment calls were also made. VA also conducted an address check to ensure that the address of record was accurate. Nevertheless, the Veteran failed to report for the scheduled examinations, without explanation or attempt to reschedule, despite the evidence of record indicating that proper notice of the examinations was provided. The Board further notes that the March 2014 supplemental statement of the case also informed the Veteran of the failure to report for examination and the consequences thereof, but there has been no contact disputing the failure or attempting to reschedule. The Board concludes that all reasonable efforts have been undertaken to comply with the December 2013 remand directives. See Stegall, 11 Vet. App. at 271. 

As the Veteran failed to report for the properly scheduled examination, he has not shown good cause for his failure to report, and VA made substantial efforts to notify the Veteran of the examination, the Board finds that VA's duty to assist with respect to providing a medical opinion has been met. See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Since VA has obtained all relevant identified records and made all necessary efforts to schedule the Veteran for a VA examination, its duty to assist is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include major depressive disorder. For the reasons stated below, the Board finds that service connection for a psychiatric disorder is not warranted on either a direct or presumptive basis.

First, service connection is not warranted on a direct basis. The Veteran has a current diagnosis of major depressive disorder, and therefore the Board finds that the first element of service connection (a current disability) is met.

With respect to the second element, the evidence is at least in equipoise as to the presence of an in-service event, injury, or disease. The Veteran indicated on his December 1982 report of medical history that he experienced problems with depression and excessive worry during service. While the Veteran is competent to report symptoms such as feeling sad or depressed, he is not competent to diagnose himself as having a psychiatric disorder while in service as such a determination requires medical expertise. Jandreau, 492 F.3d at 1377. The supervising physician noted that the Veteran's problems with depression and worry began in 1982, but provided no diagnosis of a mental condition. This is corroborated by a June 1982 mental health record reflecting complaints of a shaky marital situation, but no mental disorder, include depression, was diagnosed and no abnormal findings were noted. Based on these facts, the Board finds that the evidence of record is at least in equipoise concerning the presence of an in-service event, injury, or disease.

Regardless, the preponderance of the evidence is against a finding that the Veteran's current psychiatric disorder, to include major depressive disorder, is causally or etiologically related to his service. The Veteran has stated that his current major depressive disorder is related to service. While the Veteran is competent to state that he has experienced symptoms since service, he is not competent to provide an opinion as to the presence of a causal relationship between his current disability and his active duty service, as to do so requires medical expertise in the field of psychiatric medicine. Jandreau, 492 F.3d at 1377.  Specifically, psychiatric disabilities are different from disabilities that are observable by a lay person, such as a broken leg or varicose veins.

Further, to the extent the Veteran has indicated persistent symptoms since service, his assertions are in conflict with the medical evidence of record. VA treatment records from January 2008 indicate that the Veteran's depression has been consistent since the onset of medical and personal troubles in approximately 2005. April 2009 VA treatment records indicate that the Veteran reported a feeling of hopelessness since losing his job in 2004, and that the Veteran specifically stated his depression had its onset in 2006. Thus, the VA treatment records associated with the claims file consistently show that the Veteran has attributed his depression to post-service events occurring from 2004 to 2006. Such inconsistencies undermine the credibility of the Veteran's statements concerning persistent symptoms since service, and as such the Veteran's statements concerning the issue of nexus are entitled to minimal probative weight.

Additionally, the first indication of the presence of a psychiatric disorder is in an April 2006 Social Security psychological evaluation. Prior to that, the medical evidence of record is silent for any complaints of, or treatment for, a psychiatric disorder, to include depression. Thus, the first mention of a psychiatric disorder, to include depression, occurred roughly 23 years after the Veteran's separation from service. While such gaps in time without complaint or treatment are not dispositive of the issue of nexus, the 23 year gap in this case weighs heavily against the Veteran's statements concerning persistent symptoms. Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333.

As discussed previously, no VA examination was conducted in this case, as the Veteran failed to report for his scheduled examination, and has not shown good cause for his failure that would warrant a new examination. When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655(b). No other medical opinions concerning the issue of nexus are of record. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current psychiatric disorder, to include major depressive disorder, is causally related to his active duty service. As such, direct service connection is not warranted in this case. 38 C.F.R. § 3.303.

Second, the Veteran's psychiatric disorder cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with major depressive disorder, which is not a specifically listed chronic disease nor encompassed by a broader listed term such as psychoses. See 38 C.F.R. §§ 3.309(a), 3.384. As such, service connection on the basis of the presumption in favor of chronic disease is not warranted. 

Finally, the Veteran cannot service connect his psychiatric disorder on the basis of continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331. As stated above, major depressive disorder is not a listed chronic disease nor encompassed by a broader listed term. 38 C.F.R. §§ 3.303(b), 3.309(a), 3.384; Walker, 708 F.3d 1331. As it is not a listed chronic disease, service connection based on continuity of symptomatology is not warranted. 

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against a finding of a nexus; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

ORDER

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


